UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7311



THEBOYETTE JEFFERIES,

                                              Plaintiff - Appellant,

          versus


WILLIAM H. ANDREWS; CHARLIE MCCULLEN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-978)


Submitted:   November 19, 1998            Decided:   December 3, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theboyette Jefferies, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing as

frivolous his action filed under 42 U.S.C.A. § 1983 (West Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. See Jefferies v. Andrews, No. CA-97-978

(E.D.N.C. Aug. 14, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2